              Case: 1:19-cr-00586 Document #: 1 Filed: 07/18/19 Page 1 of 27 PageID #:1                              \-,

8,f,"'L,,E,"Dnr*                                AUSAs Richard M. Rothblatt (312) 353-4558 & Barry Jonas (312) 886-8027

                                  UNITED STATES DISTRICT COURT
   6u JUL 18     2019
                                  NORTHERN DISTRICT OF ILLINOIS
                                        EASTERN DIVISION
                             --
                                                                     IgCR 586
    THOMASG.BRUTON
cLEiK, U.5. btsrntcr couRT
 UNITED STATES OF AMERICA
                                                       CASE NUMBER:
                        v.

 BRITTNEY STOKES, and                                  UNDER       SEAL       MAGISTRATT, JUDGE CO)(
 KENNETH NINALOWO

                                      CRIMINAL COMPLAINT

       I, the complainant in this case, state that the following is true to the best of my knowledge
and belief.
Starting no earlier than in or about June 2016 and continuing until in or about February 2018, at
Chicago,    in the Northern District of Illinois, Eastern Division, and elsewhere, the defendants
violated:
     Code Section                  Offense Description
     Title 18, United              Conspiracy to commit money laundering
     States Code, Section
     1e56(h)
    This criminal complaint is based upon these facts:
     X      Continued on the attached sheet.
                                                         RALPH RENNO
                                                         Special Agent, Federal Bureau                          of
                                                         Investigation (FBI)

Sworn to before me and signed in my presence.

Date: Julv 18. 2019
                                                                        Judge's signature

City and state: Chicago. Illinois                    Susan E. Cox. U.S. Magistrate Judge
                                                                Printed naffLe and Title
     Case: 1:19-cr-00586 Document #: 1 Filed: 07/18/19 Page 2 of 27 PageID #:1




 UNITED STATES DISTRICT COURT

 NORTHERN DISTRICT OF ILLINOIS

                                         AFFIDAVIT

       I, RALPH E. RENNO, being duly sworn, state as follows:

       1.    I am a Special Agent with the Federal Bureau of Investigation, and have

been so employed since approximately October 1991. My current responsibilities

include the investigation of white-collar crime, including mail, wire, bank fraud, and

money laundering offenses.

       2.    This affidavit is submitted in support of a criminal complaint alleging

that BRITTNEY STOKES and KENNETH NINALOWO have violated Tit1e                          18,

United States Code, Section    1956(11) (money     laundering conspiracy). Because this

affidavit is being submitted for the limited purpose of establishing probable cause in

support of a criminal complaint charging STOKES and MNALOWO with money

Iaundering conspiracy,   I   have not included each and every fact known to me

concerning this investigation.      I   have set forth only the facts that   I believe are
necessary to establish probable cause to believe that the defendants committed the

offense alleged in the complaint.

      3.     The statements made in this affidavit are based, in part, on my personal

knowledge,   Dy review of financial         records, interviews of witnesses, my own

observations and actions, physical surveillance, information received from other law

enforcement agents, my experience and training, and the experience of other agents.
      Case: 1:19-cr-00586 Document #: 1 Filed: 07/18/19 Page 3 of 27 PageID #:1




                      FACTS SUPPORTING PROBABLE CAUSE

                                          Summary

          4.     The FBI is investigating individuals operating out of the Chicago area

engaged     in fraud and money laundering through the use of email spoofing.              The

individual or individuals responsible for this scheme (a spoofer or spoofers) sent

emails from an email address purposely created" to make the email appear as if              it
were coming from a company that has a legitimate business relationship with the

victim entity receiving the email message. The email address and the content of the

emails 1ed the victim entities to believe that the emails were legitimate business

related emails. As a result, the spoofer(s) caused victim entities to wire millions of

dollars of funds to bank accounts controlled by the spoofer(s) or their associates.

BRITTNEY STOKES thereafter attempted to deposit the fraudulently-obtained

proceeds of two of these victims (College        A and Energy Company A) into bank
accounts       that she had setup. From those accounts, STOKES and NINALOWO
withdrew and transferred hundreds of thousands of dollars, knowing that the

proceeds were derived from some form of unlawful activity.

     I.          STOKES and NINALOWO Launder Approximately 9398,220 of SB.3
                    Million in Proceeds Fraudulently Obtained from Colleee A
                 a.    Spoofer(s) Defraud College A and Direct Victim to
                       Send $3.3 Million to Spoofer Bank Account 7

       5.        CoIIege A is a large community college serving over 15,000 stud.ents and

is located in the Northern District of   Illinois.   College A has an ongoing contract   with
Construction Company A, which is based out of Minneapolis, Minnesota, for various
     Case: 1:19-cr-00586 Document #: 1 Filed: 07/18/19 Page 4 of 27 PageID #:1




ongoing construction projects on the campus of the college. Legitimate emails from

the Construction Company use the email structure of               "[name]@[Construction

Company A].com."

       6.     I have reviewed numerous emails related to this investigation that were

voluntarily provided by College A to FBI agents. On or about June 9, 2016, at

approximately      l:77 p.ffi., an individual using the email                      ad.dress

"ynguyen@[Construction CompanyA]company.com"               (the "First Spoofing Email
Address") sent an email to a College A payroll accounts department employee. The

individual using the First Spoofi.ng Email Address represented his or herself           as

'Yvonne Nguyen," a Group Accounting Manager from the Construction Company A.1

In this emaiI, "Nguyen" stated: "Hi,    Please see attached for our new ACH details,"

and then signed the email "Regards, Yvonne Nguyen, Group Accounting Manager."2

The email also indicated that there was an attachment, however, no attachment was

included with the email. As a result, the payroll accounts department employee

replied to the email advising that the attachment was missing.




I According to officials at Construction Company A, there was no employee named'Yvonne
Nguyen" at Construction Company A. Further, law enforcement officials understand that
'Yvonne Nguyen" was a pseudonym used by the spoofer(s) and not a rea-lperson.
2 Some of the email messages have been summarized in this Affidavit. The language that is
quoted from the emails throughout this Affidavit is based upon a preliminary review of the
emails. The times listed for the emails are approximate. The summaries do not include all
statements or topics covered during the course of the emails. At various points in the
Affidavit I have included in brackets my interpretation of words and phrases used in the
emai-ls. My interpretations are based on the contents and context of the emails, events
occurring before and after the emaiis, my knowledge of the investigation as a whoIe, my
experience and training, and the experience and training of other law enforcement agents in
this investigation.
      Case: 1:19-cr-00586 Document #: 1 Filed: 07/18/19 Page 5 of 27 PageID #:1




       7.      While "Nguyen" represented in this email that she was the Group

Accounting Manager of the Construction Company A, the First Spoofing Email

Address     that she used to send the email did not follow the email structure for
legitimate emails coming from the Construction Company A. Whereas proper emails

from Construction         Company    A included the extension "@[Construction
Company A].com,"      the extension used. in the First             Spoofing Ad.dress was

"@[Construction Company A]company.com."

       8.      According to query of a public database that allows users to ascertain

when a domain or website was registered and where          it is currently   being hosted, on

or about June 9, 2016     -   the same day that "Nguyen" first used the First Spoofing

Email Address to contact College A     - an individual   or individuals created the domain

associated   with the First Spoofing Email Address, namely, "www.[Construction
Company A]company.com         ."3


       9.      On or about June 9,2016, at approximately 3:35 p.m., "Nguyen," using

the First   Spoofi.ng Email Address, sent another email         to College A, attaching     a

Iegitimate College A form typically used by vendors to supply banking information to

obtain payment for services. The email sent by "Nguyen" provided: "Hi [College A


3 According to this same database, "www.[Construction Company A]company.com" was
hosted on a computer server assigned to an internet protocol ("IP") address that resolves to a
hosting company named Gandi SAS, which is located in Paris, France. The IP address of
that server is 2L7.70.184.38. As discussed below, considering that the account holders who
made withdrawals of cash disbursed as a result of the fraud lived in Chicago and Atlanta, I
believe that the spoofer(s) may be using a Virtual Private Network or VPN. A \IPN extends
a private network to a public network and enables users to send and receive data, including
emails, across shared or public networks as if their networks were directly connected to the
private network. Use of a VPN enables the user of the netrvork to mask the internet protocol
address of the original network to which the user is connected.
     Case: 1:19-cr-00586 Document #: 1 Filed: 07/18/19 Page 6 of 27 PageID #:1




payroll accounts employee], See attached, Thanks." The attached form contained

Construction Company A contact information that          a1l appeared   legitimate. The form

also included a new bank routing number and account number ("Spoofer Bank

Account 1").

       10.     According to a representative of College        A ("Individual ,{'),   because

everything on the form appeared to be legitimate, the payroll accounts department

employee changed the banking information          in   College A's system to direct future

payments for Construction Company A services to Spoofer Bank Account             1.

      11.      On or about June 10, 2016, at approximately 10:06 &.D., the payroll

accounts department employee received another email from the First Spoofing Email

Address. The email provided: "Hi [College A payroll accounts employee], Thanks for

the swift response yesterday. Kindly update me once the changes have been made.

Regards." The payroll accounts department employee did not reply to this email.

      12.      According to records provided by College A, on or about June 20, 20L6,

an employee of College A approved a routine payment of $3,371 ,291 fromCollege A            s

bank, Bank of America, to Construction Company            A.   On or about June 29, 20L6,

College A disbursed the payment to the new bank account provided by the spoofer

who controlled the First Spoofing Email Address (Spoofer Bank Account           1).

               b.    Proceed,s of   Fraud Transferced to Steno Logistics
      13.      According to records provided by Bank of America, Spoofer Bank

Account 1 was registered to "[Individual B] Consulting LLC." According to records

provided by Bank of America, Spoofer Bank Account 1 was opened in or around




                                              6
     Case: 1:19-cr-00586 Document #: 1 Filed: 07/18/19 Page 7 of 27 PageID #:1




February 2015 with a registration address listed in Atlanta, Georgia ("Spoofer Bank

Account 1 Address"). According to a database that,       in my experience,   analyzes

numerous records from various data sources, including fi.nancial and governmental

institutions, to provide accurate identifiring information regarding individuals

("Records Database"), Individual B was reported as residing at Spoofer Bank Account

1 Address from approximately February 2015    to Octobet 2015. However, this same

inquiry revealed that between approximately February 1996 and January 2017,
Individual B also held a residence in Guam. According to representatives of both

College A and Construction Company A, Individual B is not employed by and has no

association with either entity.

      14.    According to the Records Database, the resident      at   Spoofer Bank

Account 1 Address from approximately September 2015 to January 2018 was

Individual C. According to that same database, Individual C lived in the Chicago

area from as late as approximately February L994 through July 2016. According to

representatives of both College A and Construction Company A, Individual C is not

employed by and has no association with either entity.

      15.    On or about June 30, 2016, Spoofer Bank Account 1 received the

approximately $3.3 million in cash from College A and almost immediately after the

deposit, various attempts were made to cash or deposit checks drawn on the account.

The checks were made payable to numerous individuals or companies, and many
     Case: 1:19-cr-00586 Document #: 1 Filed: 07/18/19 Page 8 of 27 PageID #:1




checks were   in increments just below $10,000.4 Based on the various attempts to
cash or deposit checks drawn on the account and many of the amounts being just

under $10,000, Bank of America froze Spoofer Bank Account 1 and associated

accounts. Once frozen, there was in excess of $3 million remaining in Spoofer Bank

Account 1. The funds frozen in Spoofer Bank Account         1   were returned to College A.

       16.    According to records obtained from Bank of America, 11 checks were

sent from Spoofer Bank Account 1 to 11 different individuals and entities in amounts

ranging from $9,060 to $398,220.5 Most checks were negotiated               in   Chicago and

Atlanta. One of the 11 checks written from Spoofer Bank Account 1 was made out to

"Steno Logistics" in the amount of $398,220.

              c.     Steno Logistics and BRITTNEY STOKES

       L7.    According    to a search of the Illinois Secretary of State website for
corporation file details, Steno Logistics was first registered as a corporation in Illinois

on or about June 8, 2016   -   one day before "Nguyen" fi.rst contacted College A on behalf

of the spoofer(s), and one day before the domain that hosted the       First Spoofi"ng Email

Address was   first created. The listed agent for Steno Logistics was "BRITTANY
STOKES" and the listed address for the agent was STOKES Address 1.6 Based on


a Law enforcement possess survei-Llance photographs from bank video of several individuals
who deposited or attempted to deposit checks from Spoofer Bank Account 1, in addition to
those described below.
5According to records from Bank of America, 6 of the 11 checks did not clear because there
was an insufficient balance in Spoofer Bank Account 1.
6Law enforcement officials understand that, during this time period, STOKES Address l was
BRITTNEY STOKES's home residence. On or about December 7, 2OL6,law enforcement
officials conducted survei-Ilance of STOKES at her former place of employment, Menards, in




                                              8
      Case: 1:19-cr-00586 Document #: 1 Filed: 07/18/19 Page 9 of 27 PageID #:1




information provided by employees            at   Menards   and agent surveillance, law
enforcement authorities understood         that   STOKES was, "at     that time, the First
Assistant to the Manager at a branch of Menards, a home improvement store. The

                                                   D. According to a database that,
listed President of Steno Logistics was Individual D

in my experience,     analyzes numerous records from various data sources, including

financial and governmental institutions, to provide accurate identifring information

regarding individuals, Individual D is STOKES's mother.

       18.    According to information provided by Bank of America, on or about

June 15, 2016   -   less than a week afr,er "Nguyen"   first contacted College A on behalf

of the spoofer(s), and. approximately two weeks before College A disbursed the g3.3

million payment due Construction Company A to Spoofer Bank Account 1 - STOKES

opened up a bank account in the name of Steno Logistics at a Crestwood location of

Bank of America (the "First Steno Logistics Account"). These bank records listed

STOKES as the President/Secretary for Steno Logistics and included the Articles of



Crestwood,Illinois. Law enforcement officials identified STOKES as follows: (1) STOKES
was wearing a nametag bearing her name; and (2) Iaw enforcement officials reviewed
STOKES's lllinois driver's license photograph and determined that the individual working
in Menards was the same person depicted in the photograph. During surveillance, Iaw
enforcement officials observed STOKES exit Menards and get into a black 2014 Mercedes,
which, according to Illinois Secretary of State records, was registered to "BRITTANY
STOKES" at STOKES Address 1. In addition, according to personnel information provided
by Menards, STOKES's listed address was STOKES Address 1. Finally, law enforcement
officials performing surveillance have observed STOKES at STOKES Address 1 on several
occasions. During the course of the investigation, law enforcement officials learned" that, on
or about December 15,20L7, STOKES purchased a new residence ('STOKES Address 2").
Based on a review ofbank records, Illinois Secretary of State records, and records provided
by Google, among others, Iaw enforcement officials understand that STOKES spells her name
both as "Brittany" and "Brittney."
     Case: 1:19-cr-00586 Document #: 1 Filed: 07/18/19 Page 10 of 27 PageID #:1




Incorporation for Steno Logistics and STOKES's Illinois driver's license. The only

name listed as authorized to transact business on or withdraw money from the First

Steno Logistics Account was STOKES.

       19.    On or about JuIy 5, 2016, approximately six days afber CoIIege A sent

the fraudulent payment to Spoofer Bank Account 1, STOKES deposited the $398,220

check made out to Steno Logistics from Spoofer Bank Account        I at a Bankof America
in Crestwood.T
       20.    On or about December 7,2016,1aw enforcement officials interviewed the

Bank of America teller who accepted the deposit from STOKES. The teller identified

STOKES by reviewing her Illinois driver's license photograph and said that she was

the same individual who deposited the $398,220 check According to the telIer,

STOKES said. that Steno Logistics was a trucking company that made d.eliveries from

business to business, but that she was not a driver for the company. The teller did

not recall seeing STOKES in Bank of America again after the deposit of the check.

       21.    According to offi.cials at Bank of America, following STOKES's deposit

of the $398,220 check, Bank of America filed a report to document possible fraudulent

activity. Soon   aft,er, Bank of America shut down the   First Steno Logistics Account.s


7 Agents were able to identify STOKES as the individual depositing the $398,220 check made
out t'o Steno Logistics from Spoofer Bank Account 1 as follows: the deposit of the check was
video recorded. Based on their review of the surveillance video, review of STOKES's Illinois
license photograph, and agent surveillance, law enforcement officials were able to identify
STOKES in the surveillance video.
8According to records from Bank of America, by the time of STOKES's deposit of the $398,220
check from Spoofer Bank Account 1, activity in the First Steno Logistics Account was limited
to a $100 credit on June 15,2016, an $18,098 credit on June 28, 20L6, and several large cash




                                             10
      Case: 1:19-cr-00586 Document #: 1 Filed: 07/18/19 Page 11 of 27 PageID #:1




         22.    Based   on my training and experience and knowledge of                      the

investigation   * including:   (a) the timing of the registration of Steno Logistics, which

was one day before "Nguyen" first contacted College A on behalf of the spoofer(s) and

one day before the domain that hosted the First Spoofing Email Address was fi.rst

created; @) the timing of the setup of the First Steno Logistics Account, which was

six days after "Nguyen" first contacted College A on behalf the spoofer(s) and five

days after the domain that hosted the First Spoofing EmailAddress was first created;

(c) as discussed below, the use of the Second Steno Logistics Account        in connection
with the receipt of additional fraudulent funds in February 2018; and (d) the fact that

a check for $398,220 of fraud proceeds from Spoofer Bank Account 1 was                made

payable to Steno Logistics and STOKES deposited the check into the First Steno

Logistics Account    - I believe that:
                a.    either STOKES or an individual acting at her direction registered

a   fictitious company called "Steno Logistics" and the First Steno Logistics Account for

the purpose of obtaining proceeds fraudulent obtained from College A       and"   others;

               b.     STOKES knew that the proceeds funding the $398,220 check

from Spoofer Bank Account       1   were derived from some form of unlawful activity; and

               c.     STOKES registered Steno Logistics, opened the First Steno

Logistics Account, and deposited the $398,220 check from Spoofer Bank Account                1


into the First Steno Logistics Account in order to conceal and disguise the nature, the


withdrawals and wires between June 28, 2016 and June 30, 2016. Two wires totaling
approximately $6,600 in funds went to another account associated with STOKES (as
discussed below, the Second Steno Logistics Account).



                                               11
       Case: 1:19-cr-00586 Document #: 1 Filed: 07/18/19 Page 12 of 27 PageID #:1




Iocation, the source, the ownership, and the control of the proceeds fraudulently

obtained from College A.

 II.        STOKES and NINALOWO Launder Approximatelv S1.3 Million of
            S1.7 Million in Proceeds Fraudulently Obtained from Energ.v Company A

               a.    Spoofer(s) Defraud, Energy Company A and Direct Energy
                     Company A to Send Approximately $1.7 Millioru to Second Steno
                     Logistics Accourut

        23.    Energy CompanyAwas an energ'y exploration company and was Iocated

in Irving, Texas. Energy Company B was an energ"y company, located in Houston,

Texas, that provided energy to Energy Company A.

        24.    I have reviewed numerous emails related to this investigation that were

voluntarily provided by Energy Company A to FBI agents. On or about December 27,

20L7, at approximately 4:47 p.m., an individual purporting to be a real Energy

Company B employee (the "real Energy Company B Employee") sent an email to three

employees     at Energy Company A with the subject "ACH lJpdate." The email
provided: "We recently received a payment from your company and noticed that

payments are still being mad.e to our old bank. We have switched" banks. I will be

forwarding you updated banking details once I have your confirmation. I have also

attached our W9 for your perusal."

        25.    Fo1lowing the transfer   of $1.7 mitlion to accounts associated with
STOKES, discussed below, representatives from Energy Company B performed an

internal review of the real Energy Company B Employee's email account and the

emails discussed above and below. According to a representative of Energy Company

B:




                                          L2
    Case: 1:19-cr-00586 Document #: 1 Filed: 07/18/19 Page 13 of 27 PageID #:1




             a.     For a period of time, the real Energy Company B Employee's

email account was being controlled by a spoofer (the "Energy Company B Spoofer").

             b.     The Energy Company B Spoofer setup rules and filters so that all

emails sent to the real Energy Company B Employee would be sent to a d.ifferent

email address operated by the spoofer.e

             c.     The Enerry Company B Spoofer then was able to send emails as

the real Energy Company B Employee, pretending to be the real Energy Company B

Employee

             d.     The December 27, 20t7 email discussed above and all of the

emails discussed below purporting to have been sent by the real Energy Company B

Employee were actually sent by the Energy Company B Spoofer.

       26.   On or about January 3, 2018, at approximately 3:33 p.m., one of the

Energy Company A employees who received the December 27, 2OL7 email from the

Energy Company B Spoofer responded to the Energy Company B Spoofer. The

Energ5, Company A Employee wrote: "Hi [real Enerry Company B Employee]. There

was not banking information attached. Please forward me the document and          I will
update your banking [the account to which Energy Company A will send future

payments due Energy Company Bl."



e According to information provided by Company C, email to the Energy Company B
employee's email address was forwarded to the Energy Company B Spoofer's email add.ress
(the "Energy Company B Spoofer Email Address"). According to information provided by
Google, some IP login information for the Energy Company B Spoofer Email Address related
to IP addresses in Lagos, Nigeria, while others appeared to be using a VPN.




                                          13
    Case: 1:19-cr-00586 Document #: 1 Filed: 07/18/19 Page 14 of 27 PageID #:1




      27.   Approximately three hours later, at 6:23 p.il., the Energy Company B

Spoofer responded   with an attachment reflecting new bank account information for

wirings and said: "Please see new bank details attached." The attachment reflected

a bank account at TD Bank ending    in 9303 (the "Fraudulent TD Bank Account").

      28.   On or about January 4,2018, between approximately 7:09 a.m. andT:45

a.m., the Energy Company A-Employee exchanged a series of emails with the Energy

Company B Spoofer. During this exchange, the Energy Company A Employee asked:

"Can you please veriS the remit to address?" The Energy Company B Spoofer

responded: "Remit to add.ress [email address of Energy Company B Employee, which

Energy Company B Spoofer was controlling]." The Energy Company A Employee

wrote: "I'm sorry I need the physical address   I   am trying to make sure   I   have the

correct vendor number." The Energy Company B Spoofer responded with a real and

accurate address for Energy Company     B. The Energy Company A Employee            then

wrote: "Thank you    it   [the banking information for Energy Company B] will be
changed today."

      29.   According to a representative of Energy Company A, because everything

on the forms submitted and emails sent by the Energy Company B Spoofer appeared

to be legitimate, the Energy Company A Employee changed the banking information

in Energy Company A's system to direct future payments for Energy Company B to

the Fraudulent TD Bank Account.

      30.   According to records provided by Energy Company A and bank records

from TD Bank, on or about January 9, 2018, Energy Company A issued a payment of




                                         L4
    Case: 1:19-cr-00586 Document #: 1 Filed: 07/18/19 Page 15 of 27 PageID #:1




approximately $97,729.65 to the Fraudulent TD Bank Account. On or about January

11, 2018, Energy Company A issued two payments of approximately $239,563.13 and

$164,754.84 to the Fraudulent TD Bank Account.

        31.   On or about January 11, 2018, at approximately 1:02 p.m., the Energy

Company B Spoofer sent another email to the Energy Company A Employee. The

Energy Company B Spoofer wrote: "We received a payment notification yesterday

from [Enerry Company A] . . . We are yet to confirm receipt of this [sic] funds in our

TD bank account [the Fraudulent TD Bank Account]. Can you verifr that payments

were sent to our account number ending         in xx9303 [the Fraudulent TD Bank
Account]?" At approximately 1:18 p.m., the Energy Company A Employee responded.:

"I show a payment that went before the payment on the        10th   it was one on the   8th."

        32.   On or about January 17, 2018, the Energy Company B Spoofer sent an

email to the Energy Company A Employee. The Energy Company B Spoofer wrote:

"We noticed that the below ACH payments [electronic money transfers via the

Automated Clearing House network] . . . did not hit our account [the Fraudulent TD

Bank Account], our bank informed us that this was due to our account             sti[ being
setup. As such, we request that you kindly     send-   payments to below bank account."

The Energy Company B Spoofer then provided account information for a bank

account at Chase Bank ending in 1612 (the "Second Steno Logistics Account").

              b.     STOKES arud the Secorud Steno Logistics Account

        33.   According to information provided by Chase Bank, on or about June 18,

2016   - less than a week and a half after the spoofer(s) first contacted      College A in




                                          15
     Case: 1:19-cr-00586 Document #: 1 Filed: 07/18/19 Page 16 of 27 PageID #:1




connection with the wire payment fraud discussed above, and only three days after

STOKES fi.rst opened the First Steno Logistics Account with Bank of America           -
STOKES or someone acting       in concert with STOKES opened up the      Second Steno

Logistics Account in the name of Steno Logistics at a Chase Bank branch in an Alsip,

Illinois.   These bank records listed STOKES as the President of Steno Logistics and

included the Articles of Incorporation for Steno Logistics and STOKES's Illinois

driver's license. The only name listed as authorized to transact business on or

withdraw money from the Second Steno Logistics Account was STOKES.Io The

signatory for the Second Steno Logistics Account was "BRITTNEY STOKES."

       34.     According to representatives of both Energy Company      A and Energy
Company B, STOKES has never been employed by nor associated with either

company. According to representatives from Menards, STOKES was employed by

Menards until on or about January 10, 2018, which was around the time that the

Energy Company B Spoofer fraudulently d.iverted. Energy Company A's payments to

the Second Steno Logistics Account.

               c.    Energy Company ATransfers Approximately $1,685,699 into the
                     Second Sterto Logistics Account

       35.     Between January 26,20L8 and February 8, 2018, as a result of Energy

Company B Spoofer's January 17,2018 email directing Energy Company A to send

all payments due to Energy Company B to the Second Steno Logistics Account, Chase

Bank records show that Energy Company A transferred a total of approximately


10As discussed below, KENNETH NINALOWO transacted business from the Second Steno
Logistics Account by withdrawing funds and writing at least one check from the account.



                                          16
     Case: 1:19-cr-00586 Document #: 1 Filed: 07/18/19 Page 17 of 27 PageID #:1




$1,685,699 to the Second Steno Logistics Account over the course of multiple wire

transfers. Specifi.cally, Energy Company A transferred the following amounts to the

Second Steno Logistics Account on the following dates:

              $22,054.t7 on or about January 26,2018;

              $35,000 on or about January 30, 2018;

              $833,672.50 on or about February 2,2018;

              $608,488.90 on or about February 6, 2018; and

             $186,483.73 on or about February 8, 2018.

             d.     STOKES and NINALOWO Promptly Withdraw an d Transfer
                    Approximately $1.3 Million in Proceeds from the Energy
                    Company A Fraud Out of the Second Steno Logistics Account

       36.   Between January 26, 2018 and February 8, 2018, STOKES and

NINALOWO withdrew and transferred approximately $1.3 million out of the nearly

$1.7 million that Energy Company A had deposited into the Second Steno Logistics

Account. According to bank records for the Second Steno Logistics Account:

             a.     On or about January 25, 2018, the balance of the Second Steno

Logistics Account was approximately $60,285.90.11

             b.     Within three days of Energy Company ,{s January 26, 2018
transfer of $22,O54.L7 to the Second Steno Logistics Account, STOKES or someone



11Law enforcement officials understand. that the Second Steno Logistics Account had a
preexisting balance before received the fraudulently-obtained funds from Energy Company
A on January 26, 2018. As discussed below, over the weeks to follow, STOKES and
NINALOWO withdrew nearly $1.3 million foom this account - far more than the preexisting
balance and aII but roughly $60,000 coming from Energy Company A.




                                          T7
     Case: 1:19-cr-00586 Document #: 1 Filed: 07/18/19 Page 18 of 27 PageID #:1




acting under her authority (such as NINALOWO;1z moved approximately $79,550 out

of the Second Steno Logistics Account in the form of withdrawals and wires.
Specifically, on or about January 26, 20t8, STOKES or someone acting under her

authority (such as NINALOWO) wired $20,000 to a bank account in the name of

Airway Auto (the "Airway Auto Account"). Law enforcement officials understand that

NINALOWO is associated with the Airway Auto Account.ls

               c.     Within two days of Energy Company A's January 30,              2018

transfer of $35,000 to the Second Steno Logistics Account, STOKES or someone

acting under her authority (such as NINALOWO) moved approximately $35,500 out

of the Second Steno Logistics Account in the form of debit card             transactions,

withdrawals, and wires.

               d.     Within three days of Energy Company lt's February 2,           2018

transfer of $833,672.50 to the Second Steno Logistics Account      - and as discussed in
detail below   - STOKES or someone      acting under her authority (such as NINALOWO)

moved approximately $635,700 from the Second Steno Logistics Account by


12As discussed below, on February 5, 20L8, KENNETH NINALOWO, wrote a 950,000 check
from the Second Steno Logistics Account to Individual E and discussed that check with
STOKES. Accordingly, I believe that NINALOWO had access to the Second Steno Logistics
Account.
13 The Airway Auto Account is a bank account at First Midwest Bank. Based on records from
First Midwest Bank, the signatory for the Airway Auto Account is Individual F. On or about
October 3, 2018, surveillance video of a Bank of America branch in Chicago depicted
NINALOWO depositing a check for $73,200 into another account in the name of Airway Auto
(the "Airway Auto Account 2"). Based on records from Bank of America, the signatory on the
Airway Auto Account 2 is also Individual F. Law enforcement officials identified
NINALOWO in the surveillance video based on comparing an image from the surveillance
video to a photograph of NINALOWO from his Illinois driver's license, which agents pulled
from the Ilfinois Secretary of State.



                                             18
      Case: 1:19-cr-00586 Document #: 1 Filed: 07/18/19 Page 19 of 27 PageID #:1




withdrawing cash, writing checks, and wiring funds to other bank accounts, including

two accounts controlled by STOKES (the Yummy Bear Day Care Account and the

Chase STOKES Account, both of which are discussed further below).

              e.    Within one day of Energy CompanyA's February 6, 2018 transfer

of $608,488.90 to the Second Steno Logistics Account, STOKES or someone acting

under her authority (such as NINALOWO) moved approximately $356,555 out of the

Second Steno Logistics Account     in the form of debit card. transactions,   checks,

withd.rawals, cashier's checks, and a wire transfers to various individuals and

entities.

              f.    On the same day of Energy Company         .{s   February 8, 2018

transfer of $186,483.73 to the Second Steno Logistics Account, STOKES or someone

acting under her authority (such as NINALOWO) moved approximately $266,251.3L

out of the Second Steno Logistics Account in the form of debit card transactions,

withdrawals, and wire transfers to various individuals and entities.

                   i.     STOKES Transfers $180,000 in, Energy Company A Fraud
                          Proceeds from the Second Steno Logistics Accouttt to the
                          Yummy Bear Day Care Account, then, Attempts to Tran sfer
                          $100,000 of those Proceeds to NINALOWO

        37.   According to record.s provided by Citibank for the Yummy Bear Day

Care Account, on or about February 2, 20LB     -   and following Energy Company A's

Transfer of $833,672.50 to the Second Steno Logistics Account on February 2, 2078

-   STOKES wrote a check for $180,000, made payable to "Yummy Bear Day Care

Center," from the Second Steno Logistics Account. Law enforcement authorities

obtained a copy of the February 2, 2018 check, which was endorsed on the back by



                                          19
       Case: 1:19-cr-00586 Document #: 1 Filed: 07/18/19 Page 20 of 27 PageID #:1




'Yummy Bear Day Care Center." Citibank records show that the check was deposited

the same day into a Citibank account ending in 8021 and registered to'Yummy Bear

Day Care Center Inc." (the "Yummy Bear Day Care Account").

         38.   According to Citibank records, STOKES opened the Yummy Bear Day

Care Account on      or about October 24, 2017, listing STOKES Address 1 as the
account's address of record. The record further identified STOKES as the only

individual authorized to transact business on the account.

        39.    According to records maintained by the Illinois Secretary of State,

Yummy Bear Day Care Center Inc. was registered with the State of Illinois on or

about February 20, 2077. The listed agent was "BRITTNEY STOKES" and the

address was STOKES Address       1.   The records listed the corporation's status as "not

good   standing." Based on my training and experience, I know that a corporation is

"not [in] good standing" if it has failed to comply with the Illinois' requirements for

reporting and paying fees.

        40.    According to records provided by Citibank, on or about February 6, 2018,

one day afber STOKES transferred approximately $180,000 of the funds obtained

from Energy Company A to the Yummy Bear Day Care Account, STOKES or someone

acting under her authority (such as NINALOWO) attempted to wire funds in the

amount of approximately $100,000 from the Yummy Bear Day Care Account to a

United Bank for Africa PLC account ending in 9352 in the name of "KENNETH

NINALOWO" in Nigeria. At that time, Citibank halted the transfer and froze the

Yummy Bear Day Care Account.




                                            20
    Case: 1:19-cr-00586 Document #: 1 Filed: 07/18/19 Page 21 of 27 PageID #:1




                               NINALOWO Withdraws Cash Proceeds of the Energy
                               Company A Fraud from the Second Steno Logistics
                               Account

       47.   Between February 3 and 6, 2018        -   and following Energy Company A's

Transfer of $833,672.50 to the Second Steno Logistics Account on February 2, 20L8         -
NINALOWO performed numerous cash withdrawals from the Second. Steno Logistics

Account. Specifically:

             a.          On or about February 3, 2018, at approximately 9:56 a.m.,

surveillance video of a Chase branch in Chicago captured NINALOWO withdrawing

approximately $3,000 from the Second Steno Logistics Account.

             b.          On or about February 5, 2018, at approximately LI:42 E.rr.,

surveillance video of the same Chase branch            in Chicago captured NINALOWO
withdrawing another approximately $3,000 from the Second Steno Logistics Account.

             c.          On or about February 6, 2018, at approximately lJ:40 a.yr.,

surveillance video of the same Chase branch            in Chicago captured NINALOWO
withd"rawing another approximately $3,000 from the Second Steno Logistics Account.

                  LLL.        NINALOWO and STOKES Write $50,000 Checlz from the
                              Secon d Steruo Logistics Accourfi, Drawing on Proceeds of
                              the Energy Comparuy A Fraud

      42.    In addition to his cash withdrawals from the account, NINALOWO also

wrote at least one check d.rawing on the fraudulently obtained funds in the Second

Steno Logistics Account. According to bank records for the Second Steno Logistics

Account, on or about February 5, 2018, STOKES purportedly wrote a check for

$50,000 made payable to Individual E from the Second Steno Logistics Account. The




                                             2L
     Case: 1:19-cr-00586 Document #: 1 Filed: 07/18/19 Page 22 of 27 PageID #:1




check was purportedly signed by STOKES, but subsequently seized messages

between NINAIOWO and STOKES (discussed below) revealed that NINALOWO

signed this check on STOKES's behalf.

        43.   Specifically, between February 5,20L8, at approximatetry 4:31 p.m., and

February 7,2018, at approximately 10:56 a.rn., STOKES, using Stokes Phone                 1,


exchanged a series of text messages       with NINALOWO, who was using Ninalowo
Phone 1.1a During this exchange:

              a-     STOKES wrote: "Did u write a check for $50k?" NINALOWO

responded: 'Yes." STOKES responded: "To          who. On the phone wit       chase [Chase

Bank]." NINALOWO           responded: "flndividual   E].   That account nearly has [no]

transactions that is y."

              b.     STOKES wrote: "They [a representative of Chase Bank] called to

confirm   I told them to approve it." MNALOWO         responded:   "Ok." STOKES      asked:




la On or about October 27, 20L8, STOKES and NINALOWO traveled foom Lagos, Nigeria to
Atlanta. While at U.S.     Customs and Border Protection, and at the direction of Iaw
enforcement, Customs officials referred STOKXS and NINALOWO for secondary screening
and seized Stokes Phone 1 from STOKES and Ninalowo Phone l from NINAIOWO.
Law enforcement officials understand that STOKES was the user of Stokes Phone 1 as
follows: first, Stokes Phone 1 was seized from STOKES by Customs officials. Second, during
a search of Stokes Phone 1, law enforcement officials found several photographs (selfies) of
STOKES, itineraries in her name, and bank account information in her name. Law
enforcement offrcials understand that NINALOWO was the user of Ninalowo Phone 1 as
follows: first, Ninalowo Phone l was seized from NINALOWO by Customs officials. Second,
during during the course of the review of these phones, law enforcement officials found
communications between the devices, with the number for Ninalowo Phone 1 saved on Stokes
Phone 1 as "Ken Babes."




                                            22
    Case: 1:19-cr-00586 Document #: 1 Filed: 07/18/19 Page 23 of 27 PageID #:1




"If they ask where the check came foom and why what to say?" NINALOWO did not

respond to STOKES's question by text.

       44.   Based   on my training and experience and knowledge of                  the

investigation, including the transfer of $1.7 million from Energy Company A to the

Second Steno Logistics Account and other accounts associated        with STOKES and
MNALOWO, I believe that in the above exchange: (a) STOKES advised NINALOWO

that Chase Bank had called her (in her capacity   as the Second Steno Logistics account

holder) to verify the legitimacy of a $50,000 check made payable to Individual E from

the Second Steno T,ogistics Account; G) NINALOWO confirmed that he had written

that check to Individual E and that he had done so from the Second. Steno Logistics

Account; (c) NINALOWO said that Chase Bank was likely calling STOKES because

the Second Steno Account did not have any transactions until he wrote the $50,000

check to Individual E; and (d) because both STOKES and NINALOWO knew that the

money was proceeds of a fraudulent scheme, STOKES asked NINALOWO to give her

a purportedly legitimate explanation for the source of the    illicit funds in the event
that Chase Bank representatives asked for one.

      45.    According   to call logs from Stokes Phone 1 and Ninalowo Phone 1,
between February 5 and February 7, 20L8, STOKES, using Stokes Phone 1, and

NINALOWO, using Ninalowo Phone 1, had approximately 53 calls with each other.

Based on my training and experience and knowledge of the investigation, including

evidence documenting NINALOWO's involvement            in withdrawing and receiving
fraud proceeds from Energy Company A from the Second Steno Logistics Account,          I



                                         23
    Case: 1:19-cr-00586 Document #: 1 Filed: 07/18/19 Page 24 of 27 PageID #:1




believe that, in these calls: (a) NINALOWO answered STOKES's question about what

to teII Chase Bank if asked where the money in the Second Steno Logistics Account

that funded the $50,000 check to Individual E came from, offering a purportedly
Iegitimate explanation for the source of the illicit funds; and   ft)   STOKES and

NINALOWO discussed the movement of the fraud proceeds from Energy Company A

in general.

                          STOKES and, NINALOWO Transfer $150,000 in Energy
                          Company A Fraud, Proceeds from the Second Steno
                          Logistics Account to Chase STOKES Account, Then Malze
                          Cash Withdrawals

       46. In add.ition to the cash withdrawals from, and check drawn on, the
Second Steno Logistics Account, STOKES and NINALOWO also moved the funds

fraudulently obtained from Energy Company A to another bank account controlled

by STOKES. According to bank records for the Second Steno Logistics Account, on

February 5, 2018, STOKES or someone acting under her authority (such             as

NINALOWO) transferred approximately $150,000 out of the Second Steno Logistics

Account to a different account held in STOKES' name at Chase Bank ending    in 0725
(the "Chase STOKES Account").

      47.     According to bank records for the Chase STOKES Account, on or about

February 5, 2018, NINALOWO cashed a cashier's check in the amount of $30,000

made payable to him, by STOKES, from the Chase STOKES Account. NINALOWO

endorsed the back of the cashier's check in his own name.

       48.    Between on or about February 6 and 12, 2078   -   and the February   5


transfer of approximately $150,000 from the Second Steno Logistics Account to the



                                        24
     Case: 1:19-cr-00586 Document #: 1 Filed: 07/18/19 Page 25 of 27 PageID #:1




Chase STOKES Account         - NINALOWO    performed numerous cash withdrawals from

the Chase STOKES Account. Specifically:

                a.      On or about February 6, 2018, at approximately l1:4L a.ffi.,

surveillance video of the aforementioned Chase branch           in   Chicago captured

NINALOWO withdrawing approximately $3,000 from the Chase STOKES Account.

                b.      On or about February 11, 2018, at approximately 8:56 a.m.,

surveillance video of a Chase branch in Chicago captured NINALOWO withdrawing

another approximately $500 from the Chase STOKES Account.

                c.      On or about February 12, 2018, at approximately 9:03 a.m.,

surveillance video of a Chase branch in Chicago captured NINALOWO withdrawing

another approximately $3,000 from the Chase STOKES Account.

       49.      Based    on my training and      experience and knowledge      of   the

investigation   -    including (a) as discussed above, the July 2016 fraud involving

College A and STOKES's receipt and deposit of a check for approximately 9398,220

into another Steno Logistics bank account; @) the creation of the Second        Steno

Logistics Account three d.ays after the First Steno Logistics Account was setup;    (c)

the fact that, within 13 days afber the initial funds were fraud.ulently obtained from

Energy Company A, STOKES and MNALOWO disbursed almost all of those funds

(approximately $1,294,000) from the Second Steno Logistics Account through debit

card transactions, checks, withdrawals, and wire transfers, including to other bank

accounts controlled by STOKES and MNALOWO (including the Chase STOKES

Account and the Yummy Bear Day Care Account); and (d) STOKES's attempted




                                           25
    Case: 1:19-cr-00586 Document #: 1 Filed: 07/18/19 Page 26 of 27 PageID #:1




disbursement of some of the fraudulently obtained funds to a bank account operated

by NINALOWO in Nigeria, from which (according to IP login records) the Energy

Company B Spoofer Email had connected to the internet    - I believe that:
             a.    Either STOKES or an individual acting at her direction
registered fictitious companies called "Steno I,ogistics" and''Yummy Bear Day Care"

and opened the Second Steno Logistics Account and Yummy Bear Day Care Account

for the purpose of obtaining proceeds fraudulently obtained from Energy Company A

and other companies and individuals;

             b.    STOKES and NINALOWO knew                 that the   approximately

$1,685,699 that Energy Company A wire transferred into the Second Steno Logistics

Account were derived from some form of unlawful activity;

             c.    STOKES registered Steno Logistics, opened the Second Steno

Logistics, Chase STOKES, and Yummy Bear Day Care Accounts, and, together with

NINAIOWO, disbursed almost all of the funds that Energy Company A transferred

to the Second Steno Logistics Account (including the deposit of a check in the amount

of $180,000 into the Yummy Bear Day Care Accounts, which check was drawn on the

Second Steno Logistics Account)   in order to conceal and disguise the nature,   the

location, the source, the ownership, and the control of the proceeds fraudulently

obtained from Energy Company A; and

             d.    NINALOWO used the Second Steno Logistics Account and Chase

STOKES Account to withdraw, transfer, and receive fraud ulently-obtaine d fund     s,


including (i) $15,500 in cash that he withdrew from the Second Steno Logistics



                                         26
    Case: 1:19-cr-00586 Document #: 1 Filed: 07/18/19 Page 27 of 27 PageID #:1




Account and Chase STOKES Account, (ii) a $30,000 check made payable to him from

the Second Steno Logistics Account; (iii) a $50,000 check that he wrote in STOKES's

name and made payable to Individual E; and (iv) an attempted wire transfer of

$100,000 from the Yummy Bear Day Care Account (following a $180,000 transfer

from the Second Steno Logistics Account) to a bank account in his name in Nigeria;

all to conceal and disguise the nature, the location, the source, the ownership, and

the control of the proceeds fraudulently obtained from Energy Company A.

                                   CONCLUSION

      50.   Based. on the above   information, there is probable cause to believe that,

starting no later than in or about June 2016 and continuing until in or about

February 2018, at Chicago, in the Northern District of Illinois, Eastern Division,

BRITTNEY STOKES and KENNETH MNALOWO engaged                        in a conspiracy   to

commit money laund.ering, in violation of Title 18, United States Cod.e, Section

1e56&).




                                        Special    Agent,     Federal    Bureau      of
                                        Investigation


               AND SWORN to before me on JuIy L8, 2019.



United States Magistrate Judge




                                          27
